In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00028-CV




       IN THE INTEREST OF W.C.R., A CHILD




        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 81,870




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Ronnie Sue Miller and Timothy Andrew Miller timely filed a notice of appeal on April 20,

2016. The reporter’s record was filed May 10, 2016. The clerk’s record was filed May 13, 2016.

The Millers’ brief was due to be filed in this Court on June 13, 2016. When neither a brief nor a

motion to extend time for filing same was received by June 28, this Court advised the Millers by

letter dated June 28, 2016, that the brief was late. We further extended the deadline for filing the

brief to July 13, 2016. We warned the Millers that failure to file the brief by July 13, 2016, would

subject this appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),

(c).

       We have received no responsive communication from the Millers and have not received

their appellate brief. Having not received any response to this Court’s letter of June 28, 2016, the

Miller’s appeal is ripe for dismissal for want of prosecution. Consequently, pursuant to Rules 38.8

and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        August 4, 2016
Date Decided:          August 5, 2016




                                                 2